Title: General Orders, 2 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, October 2nd 1776.
Hartford.Harlem.


Jonathan Pollard Esqr. is appointed Aid-de-Camp to Genl Heath, and is to be obeyed and respected accordingly.
It is with much Concern the General is informed, that tho’ the new Rules for the Government of the Army have been out sometime, they have not been generally read to the soldiers—Surely Gentlemen do not reflect what prejudice it is to the service, to omit so material a point of duty.
It is once more repeated, that every Soldier is to be completed with Ammunition to 24 Rounds a Man; and it is the duty of Officers to see that they have it—Some of the troops who went out on the covering party this morning, had not their Complement, nor had their Officers examined their Arms and Ammunition, before they marched them on the Grand Parade—This

Conduct if not amended will be fatal to the Army and the Country—Where the Cartridge-Boxes will not hold the full Complement, application is to be made for Pouches, which may be had at the Commissary’s Store.
